Citation Nr: 1505676	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a May 2012 notice of disagreement (NOD), the Veteran requested a hearing at the RO.  The RO scheduled the Veteran for such hearing to occur in December 2012.  However, prior to the hearing, the Veteran requested cancellation of the hearing in a December 2012 written statement.  The Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board has been withdrawn.


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

After the Veteran submitted his December 2011 application for a TDIU, the RO sent the Veteran a standard January 2012 letter indicating that it was working on the Veteran's claim for increased ratings for his service-connected disabilities, to include entitlement to unemployability.  Although specific TDIU language was not included in that letter, the RO previously notified the Veteran of the information and evidence necessary to substantiate a TDIU claim in a November 2005 letter.

Furthermore, in his May 2012 NOD, the Veteran demonstrated actual knowledge of the information and evidence necessary to substantiate a TDIU claim by stating that he believes that his service-connected disabilities prevent him from obtaining gainful employment.  Thus, the duty to notify provisions have been satisfied.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Regarding records from the Social Security Administration (SSA), the Board notes that the RO requested such records in November 2005.  SSA responded that the Veteran's folder could not be located, so any further request would be futile.  Nevertheless, a copy of a December 2004 SSA decision, finding the Veteran disabled, has been submitted.

The Veteran was provided VA medical examinations in January 2012.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation regarding a TDIU is a fully informed one, and contain reasoned explanations.  Moreover, in a January 2013 statement submitted on behalf of the Veteran, the Veteran's representative indicated having no further argument that could assist in substantiating the Veteran's claim.  Thus, VA's duty to assist has been met.

II. Analysis

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities with one disability rated at 40 percent or higher, and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The highest combined evaluation for compensation the Veteran has been assigned is 70 percent for his service-connected disabilities (60 percent for dermatitis and 30 percent for right ankle injury residuals) since December 27, 2001.  See 38 C.F.R. § 4.25 (indicating that combining 60 percent and 30 percent disability ratings results in a combined rating of 70 percent).  Therefore, he has met the minimum schedular requirement, i.e., a single disability rating of 60 percent or more or a combined rating of 70 percent or more, to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).  The question now becomes whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

In his December 2011 application for a TDIU, the Veteran stated that he believes his service-connected disabilities combine to prevent him from being gainfully employed.  The Veteran indicated that he last worked full-time in 2000 as a mill worker and that he completed one year of college with no other education or training before becoming too disabled to work.

The Board notes that the Veteran submitted a previous application for a TDIU in November 2005 indicating that he last worked full-time in 2001 as a mill worker/paper rewinder and that he completed one year of college with ongoing employer-specific training for paper-making machinery operation.  The Veteran also submitted a February 2006 statement, in support of that previous TDIU claim (denied by the RO in a May 2006 rating decision), essentially contending that he is entitled to a TDIU because SSA found him to be unemployable and because his only skill is running paper-rewinding machines.

Turning to the January 2012 VA examination for his skin disability, the VA examiner reported that the Veteran has a diagnosis of dermatitis, requiring constant/near-constant topical corticosteroid treatment in the past 12 months.  The examiner also reported no debilitating or non-debilitating episodes of urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  On physical examination, the examiner reported that the dermatitis affected 20 percent to 40 percent of the Veteran's total body area with less than 5 percent of exposed areas affected.  The examiner also noted that the Veteran had the following signs and/or symptoms related to the dermatitis: eczema on upper trunk, back and front, and a few papules on posterior neck.  Importantly, the examiner reported that, regarding functional impact, the Veteran's dermatitis does not affect his ability to work.

At the January 2012 VA examination for the right ankle disability, the VA examiner noted that the Veteran has a history of right ankle injury and no reported flare-ups.  The examiner performed range of motion testing which showed right ankle plantar flexion ending at 35 degrees with no objective evidence of painful motion and right ankle dorsiflexion (extension) ending at 15 degrees with no objective evidence of painful motion.  The examiner also performed repetitive-use testing, indicating less movement than normal.  The examiner reported no pain on palpation, normal muscle strength testing, no laxity with the anterior drawer or talar tilt tests, and no ankylosis.  The examiner noted that the Veteran reported occasional use of a cane and imaging studies showing degenerative or traumatic arthritis of the right ankle.  As with the Veteran's dermatitis, the examiner noted that the right ankle disability does not impact the Veteran's ability to work.

The claims file also contains a January 2012 general medical VA examination that included a thorough review of all body systems by the same VA physician.  The examiner indicated reviewing the Veteran's claims file and noted the service-connected skin and ankle disabilities, in addition to noting his nonservice-connected disabilities, to include conditions of the nose, sinuses, mouth, and/or throat; sleep apnea; hypertension; an esophageal condition; diabetes mellitus; and a psychiatric condition.  The examiner reported that the Veteran's service-connected conditions would not render him unable to secure and maintain substantially gainful employment.

While the Veteran contends that he has been unable to work because of his service-connected disabilities, the Board finds that the VA examiner's opinions outweigh the Veteran statements.  The most recent VA examinations addressing the Veteran's service-connected dermatitis and right ankle disability show similar opinions, after comprehensive examination and review of the claims file, stating that the those disabilities do not impact the Veteran's ability to work.  Furthermore, the January 2012 general medical VA examination considered both of the Veteran's service-connected disabilities and shows that the Veteran's service-connected conditions in combination would not render him unable to secure and maintain substantially gainful employment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

Although the VA examiner's opinions are not followed by a comprehensive explanation at that point in the reports, the opinions are persuasive given the physical examinations provided and symptomatology recorded.  Additionally, examiners have no reasons-or-bases requirements and must only provide sufficient detail to make the Board's decision an informed one, as is the case here.  See 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).

Moreover, given the Veteran's occupational and education history, the VA examiner's opinions are supported by the record.  The Veteran has been service connected for these two disabilities for many decades and was able to perform the job of mill worker/paper rewinder.

The Board notes that the SSA found the Veteran to be disabled and considered the Veteran's depression, degenerative joint disease, hypertension, and history of alcohol dependence.  While SSA determinations are relevant and the records relied upon to make SSA determinations are probative evidence in consideration of the Veteran's appeal, SSA decisions are not binding on the Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).  The Board only considers the Veteran's service-connected dermatitis and right ankle disability in determining whether the Veteran is entitled to a TDIU.

Therefore, as the most probative evidence does not show that the functional impairment caused by the Veteran's service-connected disabilities results in his inability to secure a substantially gainful occupation, entitlement to a TDIU is not warranted.  See 38 C.F.R. § 4.16(a).

In sum, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.  As such, the benefit-of-the-doubt doctrine is not applicable, referral for extraschedular consideration is not warranted and entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


